     Case 2:20-cv-01740-WBV-DMD Document 3-1 Filed 06/16/20 Page 1 of 17



                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF LOUISIANA


 FEDERAL TRADE COMMISSION,                                  Civil Action No. 2:20-cv-1740

         Plaintiff,
                                                            Judge: Wendy B. Vitter
         v.

 TRAFFIC JAM EVENTS, LLC, a limited liability               Magistrate: Dana Douglas
 company, and

 DAVID J. JEANSONNE II, individually and as an
 officer of TRAFFIC JAM EVENTS, LLC,

         Defendants.


 MEMORANDUM IN SUPPORT OF MOTION FOR A TEMPORARY RESTRAINING
ORDER, AND OTHER EQUITABLE RELIEF, AND ORDER TO SHOW CAUSE WHY A
            PRELIMINARY INJUNCTION SHOULD NOT ISSUE

   I. Introduction

       Through official-looking envelopes and mock checks, Defendants Traffic Jam Events and

its principal, David Jeansonne II, (collectively, “Traffic Jam Events” or “Defendants”) have been

using the promise of stimulus relief provided by the Coronavirus Aid, Relief, and Economic

Security Act (“CARES Act”) to lure consumers to auto sales events. Specifically, Traffic Jam

Events has been misrepresenting to individuals and families anticipating COVID-19 stimulus

payments that: (i) the mailers concern official COVID-19 stimulus information, (ii) consumers

will receive stimulus relief, including checks, by visiting a designated site, and (iii) the mailers

involve a stimulus program associated with, or approved by, the government. In fact, Traffic Jam

Events is not providing official COVID-19 stimulus information or relief and is not affiliated or

otherwise associated with, or approved by, the government or by any government agency.
       Case 2:20-cv-01740-WBV-DMD Document 3-1 Filed 06/16/20 Page 2 of 17



         Defendants’ conduct violates Section 5 of the Federal Trade Commission Act (“FTC

Act”), 15 U.S.C. § 45(a). When challenging deceptive schemes like this, the FTC typically

requests, and Fifth Circuit courts have regularly entered, temporary restraining orders (“TRO”)

and preliminary injunctions enjoining the deceptive activity. 1 This case, in particular, warrants

the requested relief: Defendants are recidivists. Defendants already have been sued by the Florida

Attorney General. 2 In addition to Florida’s current action, Traffic Jam Events has been subject to

at least three prior enforcement actions in the states of Indiana and Kansas dating back to 2010 for

using deceptive advertising campaigns promising incentives and prizes to lure consumers to auto

sales events. 3

      II. The Parties

             A. Plaintiff

         The Federal Trade Commission is an independent agency of the United States

government created by the FTC Act, 15 U.S.C. § 41 et seq. The FTC is charged with enforcing

Section 5(a) of the Act, 15 U.S.C. § 45(a), which prohibits unfair and deceptive acts and practices

in or affecting commerce. The FTC may, by its own attorneys, initiate federal district court

proceedings to enjoin violations of the FTC Act and to secure appropriate equitable relief,

including restitution and disgorgement, according to Section 13(b) of the FTC Act, 15 U.S.C.

§ 53(b).



1
    See infra n. 67.
2
  In a separate, parallel action in Florida state court, the Florida Attorney General is also seeking a
temporary restraining order against Defendants for the same illegal conduct at issue in the FTC’s
Complaint. See Decl. of FTC Paralegal Emilie Saunders, attached as Plf’s Ex. 1 (hereinafter,
“PX1”) ¶ 10, Atts. C-D.
3
    PX1 ¶¶ 11-16, Atts. E-H.
                                                  2
       Case 2:20-cv-01740-WBV-DMD Document 3-1 Filed 06/16/20 Page 3 of 17



             B. Defendants

         Traffic Jam Events LLC, is a Louisiana limited liability company with its principal place

of business at 2232 Idaho Avenue, Kenner, LA 70062. 4 Traffic Jam Events provides advertising

and marketing services to auto dealers, including staffed tent sales events. 5

         Individual Defendant David J. Jeansonne II, is the owner, managing member, and

president of Traffic Jam Events. 6

     III. Defendants’ Deceptive and Unlawful Business Practices

         Since at least March 2020, Defendants have mailed or caused to be mailed deceptive

advertisements purporting to provide COVID-19 stimulus relief to consumers. The mailers are

sent in envelopes that claim to be “TIME-SENSITIVE” and that direct recipients to “OPEN

IMMEDIATELY” because they contain “IMPORTANT COVID-19 ECONOMIC STIMULUS

DOCUMENTS.” 7




4
    PX1 ¶¶ 11-17, Atts. H-K.
5
  PX1 ¶¶ 14, Att. I ¶¶ 10-12; Decl. of Michael Kastrenakes, attached as Plf’s Ex. 2 (hereinafter,
“PX2”) ¶¶ 4-7.
6
    PX1 ¶¶ 7-8, 17.
7
    PX1 Att. C (Composite Exhibit A); Compl. Exh. A; see also PX1 ¶ 20, Att. M (Alabama mailer).
                                                  3
       Case 2:20-cv-01740-WBV-DMD Document 3-1 Filed 06/16/20 Page 4 of 17



          The enclosed notice states at the top in bold: “URGENT: COVID-19 ECONOMIC

AUTOMOTIVE STIMULUS PROGRAM RELIEF FUNDS AVAILABLE • ALL

PAYMENTS DEFERRED FOR 120 DAYS.” The notice header also includes a barcode with a

notice number that claims to relate to “COVID-19 STIMULUS (INDIVIDUAL)” and a watermark

depicting the Great Seal of the United States. 8 Below the header information, the notice claims in

bold that “[a] special COVID-19 Economic Automotive Stimulus Program with relief funds

and other incentives will be held at 5925 SW 20th St., Bushnell, FL 33513.” 9 A highlighted

box touts specific relief similar to the CARES Act relief, including thousands in relief funds and

payment deferrals. 10

          The notice repeatedly describes the location as “relief headquarters,” “your designated

temporary 10-day site,” and “designated local headquarters.” In particular, the notice represents

that consumers “must claim these stimulus incentives at your designated temporary 10-day site:

5925 SW 20th St., Bushnell, FL 33513.” 11

          The mailers also include a mock check issued by “Stimulus Relief Program.” 12 The

check’s memo field states “COVID-19 AUTO STIMULUS” and includes a space to endorse the

check on the back.




8
     PX2 Exh. A; Compl. Exh. B.
9
     PX2 Exh. A; Compl. Exh. B.
10
     PX2 Exh. A; Compl. Exh. B.
11
     PX2 Exh. A; Compl. Exh. B.
12
     PX2 Exh. A; Compl. Exh. C.
                                                  4
       Case 2:20-cv-01740-WBV-DMD Document 3-1 Filed 06/16/20 Page 5 of 17




         In fact, however, the mailers do not provide official COVID-19 stimulus information;

consumers who visit the address in the mailers do not receive stimulus relief; and the mailers do

not involve a stimulus program associated with, or approved by, the government. The address

specified in the mailers is the address for a lot used for car tent sales, 13 not a CARES Act relief

“headquarters.” Further, while the CARES Act was enacted to provide assistance—including

$1,200 stimulus payment to individuals and a $2,400 payment for married couples, with an

additional $500 payment per qualifying child, as well as deferrals or forbearance on

federally-backed mortgage and student loan payments—it does not provide any

automotive-related relief. 14 And, 18 U.S.C. § 713 makes it a criminal offense to knowingly

display a likeness of the Great Seal “for the purpose of conveying, or in a manner reasonably

calculated to convey, a false impression of sponsorship or approval by the Government of the

United States or by any department, agency, or instrumentality thereof.”

         Consumers who leave their homes to receive the relief touted in the ads, including those

who would have otherwise chosen to shelter in place to avoid safety risks, will not receive the

promised CARES Act stimulus relief. Defendants’ mailings contribute to consumer confusion
13
     PX1 ¶ 18 and Att. I.
14
     P.L. 116-136, § 2201.
                                                  5
       Case 2:20-cv-01740-WBV-DMD Document 3-1 Filed 06/16/20 Page 6 of 17



about CARES Act relief and may cause consumers to ignore other official CARES Act

correspondence or fail to seek actual CARES Act benefits. 15

      IV. Individual Defendant Jeansonne

         Defendant Jeansonne owns Traffic Jam Events. 16 Corporate records identify him as

Traffic Jam Events’ president, manager, and owner. 17 Jeansonne personally signed a consent

agreement with the State of Indiana to resolve its civil action against Traffic Jam Events for

sending deceptive mailers to lure consumers to car sales events. 18 In addition, Jeansonne

approved the content of the mailers and communicated with one of the dealerships about the

campaign. 19

      V. A Temporary Restraining Order Should Issue Against Defendants

         A TRO is needed to prevent continued harm. The Court has the authority to order the

relief sought, the FTC has met the standard for issuance of a TRO and Preliminary Injunction, and

the requested relief is necessary.



15
   The rollout of the stimulus checks has been slow, leaving many consumers confused about
when and how to obtain their payments. See, e.g., Naomi Jagoda, Confusion reigns as IRS starts
issuing coronavirus payments, The Hill (Apr. 21, 2020), available at
https://thehill.com/policy/finance/493789-confusion-reigns-as-irs-starts-issuing-coronavirus-pay
ments (last checked June 15, 2020).
16
     PX1 ¶¶ 7-8.
17
   PX1 ¶¶ 7 (manager), 8 (owner), 17 (president); see also PX2 ¶ 5 (describing Jeansonne as the
president of Traffic Jam Events).
18
     PX1 ¶ 17, Att. H.
19
   PX2 ¶¶ 7-9, 13, Exh. B (responding to dealer concerns by saying “If we are going to start
watering down the pieces it won’t work.”); PX1 Att. D (Am. Compl. ¶ 37) (“Specifically, when a
car dealership raised concerns about the content of the COVID-19 Stimulus Mailer, Jeansonne
suggested that he and Traffic Jam were simply engaged in effective marketing. In April 2020,
Jeansonne stated that while people are somewhat “running from COVID-19”, everyone is running
to “Stimulus Relief Funds”.).
                                                 6
     Case 2:20-cv-01740-WBV-DMD Document 3-1 Filed 06/16/20 Page 7 of 17



            A. The Court Is Authorized to Grant the Requested Relief

        Section 13(b) of the FTC Act authorizes the FTC to seek, and the Court to issue,

temporary, preliminary, and permanent injunctions. 20 The second proviso of Section 13(b) states,

“in proper cases the [FTC] may seek, and after proper proof, the court may issue, a permanent

injunction” against violations of any provision of law enforced by the Federal Trade

Commission. 21 The Fifth Circuit and other courts have recognized that cases alleging violations

of a law enforced by the FTC constitutes a proper case for which injunctive relief may be sought. 22

Under Section 13(b), the Court preserves its inherent authority to grant ancillary and preliminary

equitable relief. 23

        Here, where the public interest is at stake, exercise of the court’s broad equitable authority

is particularly appropriate. 24 The Fifth Circuit has held that a court may exercise the full breadth

of its equitable authority because “Section 13(b) contains no express limitations on the otherwise

full powers of the district court to mold appropriate decrees under its traditional equitable



20
   15 U.S.C. § 53(b); see also FTC v. Gem Merch. Corp., 87 F.3d 466, 468 (11th Cir. 1996)
(“Section 13(b) of the Federal Trade Commission Act authorizes the FTC to seek, and the district
courts to grant, preliminary and permanent injunctions against practices that violate any of the
laws enforced by the [FTC].”); FTC v. Kennedy, 574 F. Supp. 2d 714, 719 (S.D. Tex. 2008).
21
  The FTC is not proceeding under the first proviso of 13(b), which allows a court to issue
temporary relief in aid of an administrative action brought by the FTC. Therefore, the procedural
and notice requirements of the first proviso do not apply. FTC v. H.N. Singer, Inc., 668 F.2d 1107,
1110 (9th Cir. 1982).
22
  FTC v. Sw. Sunsites, 665 F.2d 711, 716-20 (5th Cir. 1982); H.N. Singer, Inc., 668 F.2d at
1110-13.
23
   Sw. Sunsites, 665 F.2d at 718 (court authorized to “exercise the full range of equitable remedies
traditionally available to it” in Section 13(b) actions); FTC v. Pantron I Corp., 33 F.3d 1088, 1102
(9th Cir. 1994); H.N. Singer, 668 F.2d at 1112-13.
24
  See Sw. Sunsites, 665 F.2d at 718 (quoting Porter v. Warner Holding Co., 328 U.S. 395, 397-98
(1946)); see also FTC v. World Wide Factors, Ltd., 882 F.2d 344, 346-47 (9th Cir. 1989).
                                                  7
       Case 2:20-cv-01740-WBV-DMD Document 3-1 Filed 06/16/20 Page 8 of 17



jurisdiction . . . .” 25 Thus, the Court has latitude to issue the full range of equitable relief,

including a TRO to enjoin the deceptive practices. 26

             B. The Evidence Justifies Entry of a TRO

         Preliminary relief is appropriate where the FTC is likely to succeed on the merits and the

balances of the equities weighs in favor of the requested relief. 27 The standard for preliminary

injunctive relief under Section 13(b) differs from that typically applied to private litigants because

the Commission is a governmental litigant acting as “a statutory guardian charged with

safeguarding the public interest.” 28 When a statute establishes a right to injunctive relief and

supplies the standards for granting that relief, those standards control and the normal equitable

standards do not apply. 29 “Unlike private litigants, the FTC need not demonstrate irreparable

injury in order to obtain injunctive relief.” 30 The Fifth Circuit has stated that “[w]hen an

injunction is expressly authorized by statute and the statutory conditions are satisfied, the movant

need not establish specific irreparable injury to obtain a preliminary injunction.” 31 As set forth


25
     Sw. Sunsites, 665 F.2d at 719.
26
  Id. at 718; H.N. Singer, 668 F.2d at 1113-14; FTC v. U.S. Oil & Gas Corp., 748 F.2d 1431,
1432-34 (11th Cir. 1984); see also S. REP. No. 103-130, 1993 WL 322671, at *15 (1993) (“Section
13 of the FTC Act authorizes the FTC to file suit to enjoin any violation of the FTC [Act].”).
27
   FTC v. Inv. Devs., Inc., Case No. 89-civ-642, 1989 WL 62564, at *5 (E.D. La. June 8, 1989);
FTC v. Univ. Health, Inc., 938 F.2d 1206, 1217 (11th Cir. 1991); FTC v. Affordable Media, 179
F.3d 1228, 1233 (9th Cir. 1999); FTC v. World Travel Vacation Brokers, 861 F.2d 1020, 1029 (7th
Cir. 1988).
28
     SEC v. Mgmt. Dynamics, Inc., 515 F.2d 801, 808 (2nd Cir. 1975).
29
   Murry v. Am. Standard, Inc., 488 F.2d 529, 531 (5th Cir. 1973); see EEOC v. Cosmair, Inc., 821
F.2d 1085, 1090 (5th Cir. 1987).
30
  FTC v. GTP Mktg., Inc., Civil Action No. 4-90-123-K, 1990 U.S. Dist. LEXIS 3325, at *10
(N.D. Tex. March 15, 1990); Investment Dev., Inc., 1989 U.S. Dist. LEXIS 6502 at *13.
31
   Cosmair, Inc., 821 F.2d at 1090. Although not required to do so, the FTC also meets the test
for private litigants to obtain injunctive relief. Consumers who would have otherwise chosen to
                                                    8
     Case 2:20-cv-01740-WBV-DMD Document 3-1 Filed 06/16/20 Page 9 of 17



below, a TRO should issue because the FTC is likely to prevail on the merits of the case and the

balance of equities favors issuance of an injunction.

               1. The FTC Is Likely to Succeed on the Merits

       The district court need only find “some chance of probable success on the merits” to grant

an injunction. 32 Here, the FTC’s evidence of Defendants’ violations is overwhelming. As

discussed below, Defendants have violated and continue to violate Section 5 of the FTC Act. The

FTC also can demonstrate that Individual Defendant Jeansonne is liable for the acts of the

corporate Defendant Traffic Jam Events.

Defendants’ Scheme Violates Section 5(a) of the FTC Act

       Defendants have violated Section 5(a) of the FTC Act by materially misrepresenting that:

(i) consumers are receiving official COVID-19 stimulus information, (ii) consumers are receiving

COVID-19 stimulus relief, including stimulus checks, and (iii) Defendants are affiliated or

otherwise associated with, or approved by, the government.

       A representation, omission, or practice is deceptive under Section 5 of the FTC Act if it is

likely to mislead consumers acting reasonably under the circumstances and is material. 33 To

determine whether a representation, omission, or practice is likely to mislead, courts consider the




shelter in their homes to avoid safety risks, but are misled by Defendants’ express claims of
COVID-19 financial relief, may suffer irreparable injury by unnecessarily risking their health and
safety or by disregarding actual CARES Act relief or correspondence.
32
  World Wide Factors, Ltd., 882 F.2d at 347 (quoting United States v. Odessa Union Warehouse
Co-op., 833 F.2d 172, 176 (9th Cir. 1987)); see also FTC v. GTP Mktg., Inc., Civil Action No.
4-90-123-K, 1990 U.S. Dist. LEXIS 3325, at *10 (N.D. Tex. March 15, 1990).
33
  See, e.g., Kennedy, 574 F. Supp. 2d at 721–22; see also FTC Policy Statement on Deception,
103 F.T.C. 110, 174 (1984) (appended to In re Cliffdale Assocs., Inc., 103 F.T.C. 110 (1984)).
                                                 9
      Case 2:20-cv-01740-WBV-DMD Document 3-1 Filed 06/16/20 Page 10 of 17



overall net impression the representation creates. 34 A representation is material if it is “likely to

affect a consumer’s choice of, or conduct regarding, a product.” 35 “Express claims, or

deliberately made implied claims, used to induce the purchase of a particular product or service are

presumed to be material.” 36 The FTC has demonstrated that it is likely to succeed in

demonstrating the three elements of deception.

         First, as discussed above, Defendants solicited consumers to dealerships with a

“TIME-SENSITIVE,” official-looking mailer purporting to contain “IMPORTANT COVID-19

ECONOMIC STIMULUS DOCUMENTS.” 37 The notices themselves have claimed to be from

the “COVID-19 Economic Automotive Stimulus Program” and have carried the likeness of the

Great Seal of the United States. 38 The notices also prominently emphasize “URGENT:

COVID-19 ECONOMIC AUTOMOTIVE STIMULUS PROGRAM RELIEF FUNDS

AVAILABLE” with a barcode and a notice number. 39 The notices furthermore represent that

consumers “must claim these stimulus incentives at your designated temporary 10-day site,”


34
   See, e.g., FTC v. Direct Mktg. Concepts, Inc., 624 F.3d 1, 12 n.9 (1st Cir. 2010); FTC v.
Cyberspace.com, LLC, 453 F.3d 1196, 1200 (9th Cir. 2006); FTC v. E.M.A. Nationwide, Inc., 767
F.3d 611, 631 (6th Cir. 2014); Nat’l Bakers Servs., Inc. v. FTC, 329 F.2d 365, 367 (7th Cir. 1964)
(“The important criterion in determining the meaning of an advertisement is the net impression
that it is likely to make on the general populace.”); Porter & Dietsch v. FTC, Inc., 605 F.2d 294,
301 (7th Cir. 1979); FTC v. QT, Inc., 448 F. Supp. 2d 908, 924 n.15, 930 (N.D. Ill. 2006), aff’d,
512 F.3d 858 (7th Cir 2008); FTC v. Int’l Comp. Concepts, Case No. 5:94-cv-1678, 1995 WL
767810, at *3 (N.D. Ill. 1995); In re Daniel Chapter One, 2009 WL 5160000, at *20 (F.T.C. Dec.
24, 2009).
35
     Cyberspace.com, 453 F.3d at 1201 (quoting Cliffdale Assocs., Inc., 103 F.T.C. at 165).
36
  FTC v. Transnet Wireless Corp., 506 F. Supp. 2d 1247, 1267 (S.D. Fla. 2007) (citing Thompson
Medical Co., 104 F.T.C. at 816).
37
     See supra at 3; PX1 Att. C (Composite Exhibit A); Compl. Exh. A; see also PX1 ¶ 20, Att. J.
38
     See supra at 4; PX2 Exh. A; Compl. Exh. B.
39
     See supra at 4; PX2 Exh. A; Compl. Exh. B.
                                                  10
      Case 2:20-cv-01740-WBV-DMD Document 3-1 Filed 06/16/20 Page 11 of 17



repeatedly referencing the location as “relief headquarters,” “your designated temporary 10-day

site,” and “designated local headquarters.” 40 To further the deception, the mailers have included

fake checks issued by “Stimulus Relief Program” in the amount of $3,344.68 with the memo field

stating “COVID-19 AUTO STIMULUS” and a space to endorse the check on the back. 41

         These mailers are likely to mislead consumers because Defendants’ mailings are not

providing official COVID-19 stimulus information or stimulus relief and are not approved by or

otherwise associated with the government. 42 Finally, the claims are material, not only because

they are express, but also because the promises of COVID-19 stimulus relief are likely to affect

consumers’ decisions on whether to visit the advertised site, particularly in light of the pandemic.

The false promises of official relief might also lead consumers to ignore actual CARES Act relief

or forego true means of securing this relief. Thus, the FTC is likely to prevail in showing that

Defendants violate Section 5 of the FTC Act.

Defendant Jeansonne Is Individually Liable

         Under the FTC Act, an individual is personally liable if “he either participated in the

unlawful activities or had some control over those activities.” 43 “Authority to control the

company can be evidenced by active involvement in business affairs and the making of corporate

policy, including assuming the duties of a corporate officer.” 44


40
     See supra at 4; PX2 Exh. A; Compl. Exh. B.
41
     Supra at 4-5; PX2 Exh. A; Compl. Exh. C.
42
     See P.L. 116-136; PX1 ¶ 18.
43
  See, e.g., FTC v. WebSource Media, LLC, No. CIV.A. H-06-1980, 2007 U.S. Dist. LEXIS
101853, at **7-8 (S.D. Tex. July 2, 2007) (citing FTC v. World Media Brokers, Inc., 415 F.3d 758,
764 (7th Cir. 2005)).
44
  WebSource Media, LLC, 2007 U.S. Dist. LEXIS 101853 at *8 (quoting FTC v. Amy Travel
Serv., Inc., 875 F.2d 564, 573 (7th Cir. 1989)); see also FTC v. Publ’g Clearing House, Inc., 104
                                                  11
      Case 2:20-cv-01740-WBV-DMD Document 3-1 Filed 06/16/20 Page 12 of 17



           “The FTC must demonstrate, in order to find an individual liable for restitution under

section 13(b), that it had some knowledge of the subject practices.” 45 The FTC may satisfy the

knowledge requirement by showing either actual knowledge of the misrepresentations, reckless

indifference to the truth or falsity of the misrepresentations, or an awareness of a high probability

of fraud coupled with an intentional avoidance of the truth. The degree of participation in

business affairs is probative of knowledge. 46 The Commission need not show that the individual

intended to defraud consumers to establish individual liability. 47 “A company that deceives

consumers through reckless or even simply negligent disregard of the truth may do just as much

harm as one that deceives consumers knowingly.” 48

           In this case, the FTC is likely to succeed in showing that Defendant Jeansonne’s conduct

satisfies the standard for individual liability. Jeansonne possesses the authority to control

Defendants’ operations. He organized Traffic Jam Events and is its owner, president, and

manager. 49 Thus, as the head of Traffic Jam Events, 50 Jeansonne had the authority to control the

wrongful practices at issue. When an individual is a “controlling shareholder of [] closely-held

corporate defendants” or a corporate officer, a “substantial inference” exists that the individual has

“the authority to control the deceptive acts and practices carried out in the name of his



F.3d 1168, 1170 (9th Cir. 1997).
45
     FTC v. National Business Consultants, Inc., 781 F. Supp. 1136, 1145 (E.D. La. 1991).
46
  See Publ’g Clearing House, 104 F.3d at 1171; FTC v. Sharp, 782 F. Supp. 1445, 1450 (D. Nev.
1991).
47
      See Publ’g Clearing House, 104 F.3d at 1171.
48
     In re Sears Roebuck & Co., 95 F.T.C. 406, 517 n.9 (1980).
49
     Supra n. 6, and accompanying text.
50
     Id.
                                                   12
      Case 2:20-cv-01740-WBV-DMD Document 3-1 Filed 06/16/20 Page 13 of 17



corporations.” 51

         Further, while not at issue here, the FTC would likely succeed on the merits of showing

Jeansonne’s knowledge had it been seeking asset preservation for monetary relief. Jeansonne

signed a prior order promising his company would not send deceptive mailers to lure Indiana

consumers to car sales events, 52 showing his awareness of prior allegations of such conduct and

requiring him to ensure future mailers did not include such deceptive campaigns. 53 Jeansonne

also is involved in the creation and execution of Traffic Jam Events’ marketing campaigns,

including direct-mail solicitations and sales tent events, 54 and that, after one of Traffic Jam’s

client dealerships received a BBB complaint about a deceptive mailer, Jeansonne falsely

represented that the Florida Attorney General’s office reviewed and approved the marketing

material. 55


51
   FTC v. Freecom Commc’ns, Inc., 401 F.3d 1192, 1205 (10th Cir. 2005); FTC v. Transnet
Wireless Corp., 506 F. Supp. 2d 1247, 1270 (S.D. Fla. 2007) (quoting FTC v. Windward Mktg.,
Inc., CIV. A. 1:96-CV-615F, 1997 U.S. Dist. LEXIS 17114, 1997 WL 33642380, at *13 (N.D. Ga.
Sept. 30, 1997)).
52
     See supra at 6 and n. 18 (citing PX1 ¶ 17, Att. H).
53
   FTC v. Moses, 913 F.3d 297, 308 (2d Cir. 2019) (agreeing with lower court that “after the AOD
was executed,” the individual defendant was at least aware “of a high probability of fraud and
intentionally avoided learning the truth” where it accused corporate defendants of violations of the
FTC Act) (citing FTC v. Fed. Check Processing, Inc., 2016 WL 5956073, at *13 (W.D.N.Y. Apr.
13, 2016); FTC v. Adept Mgm’t Inc., 2019 WL 1746581, at *39, *52, and *85-*86 (D.Or. Apr. 18,
2019) (awareness of cease and desist orders and signing of assurance of voluntary compliance
established knowledge); FTC v. SlimAmerica, Inc., 77 F.Supp.2d 1263, 1270-71 & 1275 (S.D. Fla.
1999) (noting entry of prior cease and desist orders and enforcement actions in support of
imposing injunctive relief on individual defendants); FTC v. Instant Response Sys., LLC, 2015 WL
1650194, at *9 (E.D.N.Y. Apr. 14, 2015) (finding awareness of complaints probative of
knowledge).
54
     See supra at 6 and n. 19; PX2 ¶¶ 7-9, 13 and Exh. B; see also PX1 ¶¶ 11-17, Atts. E-H.
55
  PX1 Att. D (Fla. Am. Compl. ¶ 39) (“Defendants provided false information to a Florida car
dealership, claiming that. . . “all of our mail is reviewed by the attorney general.”); see also PX1
Att. J (Ind. Compl. ¶ 11) (alleging that Traffic Jam Events claims “to prospective sponsor
                                                  13
      Case 2:20-cv-01740-WBV-DMD Document 3-1 Filed 06/16/20 Page 14 of 17



                2. The Equities Weigh in Favor of Granting Injunctive Relief

         The public interest in halting Defendants’ unlawful conduct outweighs any interest

Defendants may have in continuing to unlawfully market their services. In balancing the equities

between the public and private interest, “public equities receive far greater weight.” 56 The public

interest is especially strong in the context of enforcement of consumer protection laws. 57 And,

because Defendants “can have no vested interest in business activity found to be illegal,” a balance

of equities tips definitively toward granting the requested relief. 58 Additionally, compliance with

the law is hardly an unreasonable burden. 59

         The evidence demonstrates that the public equities—protection of consumers from

Defendants’ unlawful scheme and effective enforcement of the law—weigh in favor of granting

the requested injunctive relief. Consumers who are misled into believing that Defendants will

provide them with COVID-19 financial relief may unnecessarily risk their health and safety to

seek out the purported relief promised by Defendants’ deceptive mailers or otherwise may

disregard actual CARES Act relief or correspondence. Defendants’ continued misleading

conduct despite numerous law enforcement efforts indicates that they will likely continue to




dealerships: ‘Does the cheaper company run their ads through the AG [Attorney General]?
Because we do!’ ”).
56
   FTC v. World Travel Vacation Brokers, 861 F.2d 1020, 1030 (7th Cir. 1988); FTC v. Inv. Dev.,
Inc., 1989 U.S. Dist. LEXIS 6502, at *13.
57
     FTC v. Mallett, 818 F. Supp. 2d 142, 149 (D.D.C. 2011).
58
   CFTC v. British Am. Commodity Options Corp., 560 F.2d 135, 143 (2d Cir. 1977); see also FTC
v. Thomsen-King & Co., Inc., 109 F.2d 516, 519 (7th Cir. 1940) (stating that a court has no duty “to
protect illegitimate profits or advance business which is conducted by unfair business methods.”).
59
     World Travel Vacation Brokers, 861 F.2d at 1030.
                                                 14
      Case 2:20-cv-01740-WBV-DMD Document 3-1 Filed 06/16/20 Page 15 of 17



deceive the public absent such relief. 60

         In contrast, any private equities are not compelling. “[T]here is no oppressive hardship to

Defendants in requiring them to comply with the FTC Act [and] refrain from fraudulent

representation.” 61 Indeed, “the public interest in preventing further consumer deception

outweighs [d]efendants’ private interest in continuing to advertise and market its products and

services in the same manner.” 62 Because the injunction will preclude only harmful, illegal

behavior, the public equities supporting the requested injunctive relief outweigh any burden

imposed by such relief on Defendants.

             C. The Requested Relief Is Necessary

         The FTC requests that the Court grant a TRO and preliminary injunction prohibiting

Defendants from making any misrepresentations; preventing release of consumer information; 63

preserving evidence; 64 and reporting future business activity. 65 The narrowly tailored relief



60
   Five-Star Auto Club, 97 F. Supp. 2d at 536 (“[P]ast illegal conduct is highly suggestive of the
likelihood of future violations.”).
61
     World Travel, 861 F.2d at 1026
62
   John Beck Amazing Profits, LLC, 2009 WL 7844076, at *16; FTC v. City W. Advantage, Inc.,
2008 WL 2844696, at *6 (D. Nev. July 22, 2008) (noting that “[t]here is no hardship to
[defendants] in requiring them merely to follow the law-to refrain from making misrepresentations
to consumers they contact”).
63
   The prohibitions are consistent with the Court’s broad equitable authority under Section 13(b)
of the FTC Act to grant ancillary relief necessary to accomplish complete justice. Direct Mktg.
Concepts, Inc., 648 F. Supp. 2d 202, 212 (D. Mass. 2009); Singer, 668 F.2d at 1113; Five-Star
Auto Club, Inc. 97 F. Supp. 2d at 532-39.
64
   It is appropriate to enjoin Defendants from destroying evidence and doing so would place no
significant burden on them. See SEC v. Unifund SAL, 910 F.2d 1028, 1040 n.11 (2d Cir. 1990)
(characterizing such orders as “innocuous”).
65
  This provision is regularly entered by courts issuing TROs so that Defendants are deterred from
immediately re-starting operations under a different name. See, e.g., FTC v. AH Media Grp., LLC,
Case No. 19-cv-04022-JD, Doc. No. 26 (N.D. Cal. July 18, 2019); FTC v. Worldwide Executive
                                                 15
      Case 2:20-cv-01740-WBV-DMD Document 3-1 Filed 06/16/20 Page 16 of 17



requested is necessary, 66 and courts nationwide have routinely granted the FTC emergency relief

in similar cases, including issuing TROs with even broader relief than the FTC requests here. 67

     VI. Conclusion

         Defendants are harming consumers by deceptively touting fake COVID-19 stimulus relief.

The FTC respectfully requests the Court issue a TRO with the above-described relief in order to

protect the public from further harm and help ensure effective relief.



Dated: June 16, 2020                          Respectfully submitted,


                                              /s/ Sanya Shahrasbi
                                              SANYA SHAHRASBI (D.C. Bar No. 1671001)
                                              THOMAS J. WIDOR (D.C. Bar No. 490184)



Job Search Solutions, LLC, Case No. 4:19-cv-00495, Doc. No. 18 (S.D. Tex. Feb. 22, 2019).
66
     A proposed TRO was filed concurrently with the FTC’s motion for TRO.
67
   See, e.g., FTC v. U.S. Grant Res., LLC, No. 2:04-00596 (E.D. La. Mar. 2, 2004) (granting
ex parte TRO with immediate access to premises and documents, records preservation, and
new business reporting where defendants were misrepresenting their ability to provide
consumers with government and private cash grants); FTC v. Bob Robinson, LLC, No.
4:17-cv-02411 (S.D. Tex. Aug. 8, 2017) (granting TRO requiring appointment of a receiver,
immediate access to defendants’ premises and documents, new business reporting, and expedited
discovery where defendants misrepresented work-at-home opportunities); FTC v. Goldman
Schwartz, Inc., 4:13-cv-00106 (S.D. Tex. Jan. 16, 2013) (granting TRO with a receiver,
prohibition on release of customer information, records preservation, new business reporting, and
immediate access to premises and documents where defendants misrepresented their affiliation
with the United States Government and the states); FTC v. Abili-Staff, LTD, SA10CA0088-OG
(W.D. Tex. Feb. 2, 2010) (granting TRO prohibiting release of customer information, preserving
records, and allowing expedited discovery where defendants’ marketed work-at-home scams to
consumers in times of financial distress); FTC v. Strobel, No. 2:08-CV-326 (E.D. Tex. Aug. 28,
2008) (granting TRO preserving records, requiring new business reporting, and allowing
expedited discovery, where defendants misrepresented credit repair services); FTC v. Payneless
Credit Repair, LLC, No. 3-08CV01160-M (N.D. Tex. July 10, 2008) (order granting TRO
preserving documents, requiring new business reporting, and expedited discovery where
defendants misrepresented credit repair services and state licensing and bonding).
                                                16
Case 2:20-cv-01740-WBV-DMD Document 3-1 Filed 06/16/20 Page 17 of 17



                               Federal Trade Commission
                               600 Pennsylvania Ave., NW, CC-10232
                               Washington, DC 20580
                               (202) 326-2709 (Shahrasbi)
                               (202) 326-3039 (Widor)
                               sshahrasbi@ftc.gov
                               twidor@ftc.gov
                               Fax: 202-326-3768




                                 17
